Exhibit 99.1 ExamWorks Reports Record Second Quarter 2013 Financial Results; Revenues of $156.1 million; Adjusted EBITDA of $25.0 million; Raises Full Year 2013 Revenue Guidance; Announces National Account Win ATLANTA, GA. July 30, 2013– ExamWorks Group, Inc. (NYSE: EXAM), a leading provider of independent medical examinations (“IMEs”), peer reviews, bill reviews and related services, today reported financial results for the second quarter of 2013. Second Quarter 2013 Highlights ● Revenues for the second quarter of 2013 were $156.1 million, an increase of $28.3 million, or 22.1%, over the year-ago quarter revenues of $127.8 million. ● On a pro forma basis, revenues of $156.1 million for the second quarter of 2013 represent an increase of $10.4 million, or 7.2%, over the year-ago quarter pro forma revenues of $145.7 million. Excluding the impact of currency, revenues would have grown by 8.2% over the prior year pro forma quarter. Pro forma revenues assume that acquisitions completed in 2012 were completed on January 1, 2011. We did not complete any acquisitions in the first half of 2013, thus pro forma revenues equal actual revenues. ● Adjusted EBITDA for the second quarter of 2013 was $25.0 million (16.0% of revenues), an increase of $4.6 million, or 22.5%, over the year-ago quarter adjusted EBITDA of $20.4 million. Adjusted EBITDA is a non-GAAP measure that is described and reconciled to net loss below and is not a substitute for the GAAP equivalent. ● Generated $18.7 million of cash flow from operations in the second quarter and repaid $23.7 million of debt. ● Increasing our full year 2013 guidance, revenues, on a constant currency basis, are now expected to increase organicallybetween 5.5%and 7.5% from our 2012 pro forma revenues of approximately $574 million. Adjusted EBITDA margins are expected to continue to range between 15.5% and 16.5% of reported revenues. ● We were awarded another national account in the U.S., which we expect will begin to contribute to our growth early in 2014. Commentary Commenting on today's earnings announcement, James K. Price, Chief Executive Officer of ExamWorks, said: “
